DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  in line 2 of claim 9, the word “and” appears to be in error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al. (US Patent Number 9878642).
Regarding claim 1, Frank discloses a buckle fastening assembly adapted for a child safety seat, the buckle fastening assembly comprising: a cushion body (of at least 110, which includes padded cover 130) whereon a through hole (111) is formed; and a belt body comprising a protecting pad (5 for instance) and a positioning structure (including 3, 4), one end of the positioning structure being connected to the cushion body, another end of the positioning structure passing through the through hole to connect with the protecting pad (this is the general arrangement as in Figures 6 for instance), and the positioning structure biasing the protecting pad away from a working position (the arrangement is viewed as biased as such; i.e. various working positions could be defined away from which the device is biased).  
Regarding claim 2, Frank further discloses the positioning structure is resilient (at least element 3).  
Regarding claim 3, Frank further discloses the one end of the positioning structure is fixedly connected to or detachably connected to the cushion body, and the another end of the positioning structure is fixedly connected with or detachably connected with the protecting pad (this is the general arrangement).
Regarding claim 17, Frank further discloses a first positioning device is disposed on an end of the protecting pad, and a second positioning device is disposed on a lower surface of the cushion body and for engaging with the first positioning device (upper and lower portions of element 4 for instance would meet these limitations).  
Regarding claim 18, Frank further discloses a child safety seat comprising a seat portion and the buckle fastening assembly of claim 1 (see figures).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank.
Regarding claims 4-9, Frank discloses an assembly as explained above including the positioning structure connected to a lower surface of the cushion body and an accommodating space (of 7, at/adjacent 73 for instance) formed on a lower surface of the cushion body for accommodating the one end of the positioning structure inside the cushion body, wherein an opening is formed on the protecting pad for receiving the another end of the positioning structure inside the protecting pad (this is the general arrangement), but does not explicitly disclose fixed versus detachable connections of the elements.  While it is noted that virtually any connection could broadly be viewed as fixed and/or detachable (in that they are necessarily fixed enough for operation but could be removed by various means), as making components integral or separable requires only routine skill in the art, and as sewing, adhesive, and buckling connections are old and well-known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the element connections as variously claimed based on normal variation to improve convenience, safety, and function for various users.
Regarding claims 10-16, Frank discloses an assembly as explained above including the protecting pad comprising a first end, a second end and a central portion between the first end and the second end, and widths of the portions of the protecting pad appear to generally meet the claim limitations, but does not explicitly describe the relative widths and may not clearly disclose the protecting pad disposed as in claim 16.  However, Frank discloses various components arranged as claimed (i.e. disposed on a lower surface of the cushion body and passing through the through hole), and as changes in size and shape, as well as rearrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the elements sized and arranged as claimed based on normal variation to improve comfort, safety, and function for various users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636